Citation Nr: 1232693	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 06-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1974. He served in the United States Army National Guard from September 1974 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a back disability. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in February 2009 before the undersigned. A copy of the transcript has been associated with the claims file. The Veteran was afforded a period of 60 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

In August 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The findings of the December 2010 VA examiner are competent medical evidence. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a low back disability that began during active service or is related to an incident of service. 




CONCLUSION OF LAW

The Veteran's low back disability was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Service Connection 

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), the appellant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Service personnel records show that the Veteran was serving a period of ACDUTRA in January 1996, when he stated that he injured his back. Because the Board finds his testimony and supporting lay statements from fellow service members to be competent and credible, Veteran status is established for the period of time during which the Veteran states that he was injured. 

The Veteran contends that his diagnosed low back disability is the result of an injury during a team building exercise where he was required to carry a telephone pole with his unit. Because there is competent medical and lay evidence linking his current disability to his period of active service, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with degenerative changes of the lumbar spine, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

Some of the Veteran's service treatment records (STRs) are not available, as determined by a formal finding of the RO in May 2012. The STRs of record do not record an injury in the time frame specified by the Veteran. Further, his August 1996 periodic examination showed a normal spine and in his accompanying report of medical history the Veteran denied recurrent back pain. 

The Veteran contends that in January 1996 he was required to run with his unit while carrying a telephone pole. At his February 2009 hearing he testified that the pole was 15 to 20 feet long and that they ran over difficult terrain. He felt a muscle pull in his back, but did not stop running. After the exercise the Veteran saw a medic who gave him pain medication. He also told his first sergeant, C. G., that he was injured. Nine months after separation, the Veteran sought treatment from a private chiropractor because he had been in pain since the injury. 

In February 2009, the Veteran's former first sergeant, C. G., submitted a statement. C. G. reported that he was at the training site when the Veteran reported injuring his back during an exercise where he was carrying a telephone pole with other soldiers. C. G. asked the Veteran if he sought treatment and the Veteran told him that he saw a medic and was given pain medication.

Also in February 2009 A. J., who served with the Veteran, stated that during an exercise they were ordered to carry a telephone pole. A. J. remembered the Veteran stating that someone could get hurt during the exercise, but their lieutenant ordered them to continue. He asserted that several soldiers complained about the possibility of injury from bending down to pick up the pole. When A. J. and the rest of the soldiers were told to put the pole down, he heard the Veteran state that he hurt his back. A. J. then saw the Veteran speak to a medic. 

Lastly, the Veteran submitted a statement from his spouse. She stated that she had been married to the Veteran for 35 years and that since he injured his back he has had pain and that he received treatment from a chiropractor. 

In September 1997, a private chiropractor record shows that the Veteran reported injuring his back one year prior while butchering a hog, and then reinjured it again and received pain pills from an army medic. 

In an October 1997 Unicare disability benefits claim, the Veteran reported that he became disabled in September 1997, and that his injury did not occur at work. 

Although his STRs do not document the injury, the Veteran, C. G., and the Veteran's spouse are competent to report what occurred on the day that the Veteran injured his back. Layno v. Brown, 6 Vet. App. 465 (1994). Their statements are consistent with the Veteran's February 2009 testimony and the Board finds them to be credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The evidence of record is at least in equipoise as to whether the Veteran sustained an injury in service. Affording the Veteran the benefit of the doubt, the second element of a service connection claim is met. Hickson, 12 Vet. App. at 253.

The Veteran underwent a VA examination in December 2010. He reported that he hurt his back in January 1996 or in 1997, and that it was a lifting injury. He reported that he was treated for it in service. He denied having any subsequent back injuries following service. The examiner reviewed the Veteran's claims file including the lay statements and opined that the Veteran's back injury was due to service and was corroborated by his fellow service members' statements. 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a low back disability is granted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).
ORDER

Service connection for a low back disability is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


